Case 2:19-cv-13726-VAR-MJH ECF No. 47 filed 04/27/20   PageID.1150   Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARVIN GERBER, et al,

       Plaintiffs,                      Case No. 2:19-cv-13726
                                        Hon. Victoria Roberts
v.

HENRY HERSKOVITZ, et al,

      Defendants.
Marc M. Susselman (P29481)              Cynthia Heenan (P53664)
Attorney for Plaintiffs                 Hugh M. Davis (P12555)
43834 Brandywyne Rd.                    Constitutional Litigation
Canton, MI 48187                        Associates, P.C.
(734) 416-5186                          Attorneys for Protester Defendants
marcsusselman@gmail.com                 220 Bagley St., Suite 740
                                        Detroit, MI 48226
Ziporah Reich (3979639)                 (313) 961-2255
Co-Counsel for Plaintiffs               Heenan@ConLitPC.Com
The Lawfare Project                     Davis@ConLitPC.Com
633 Third Ave., 21st Floor
New York, N.Y. 10017                    John A. Shea (P37634)
(212) 339-6995                          Co-Counsel for Protester Defendants
Ziporah@thelawfareproject.org           120 N. Fourth Avenue
                                        Ann Arbor, Michigan 48104
Timothy S. Wilhelm (P67675)             (734) 995-4646
OFFICE OF THE CITY ATTORNEY             jashea@earthlink.net
Attorneys for the City Defendants
301 E. Huron St., P.O. Box 8647
Ann Arbor, MI 48107-8647
Phone: (734) 794-6170
twilhelm@a2gov.org

     STIPULATED ORDER EXTENDING BRIEFING SCHEDULE DATES
       FOR THE PENDING MOTIONS TO DISMISS (ECF 32 AND 45)
Case 2:19-cv-13726-VAR-MJH ECF No. 47 filed 04/27/20          PageID.1151   Page 2 of 4




      The parties hereto, by and through their respective attorneys, stipulate as

follows:

      Plaintiffs filed their Complaint (ECF 1) and commenced this action on

December 19, 2019. Following a conference call with counsel for some of the

parties, on January 3, 2020, the Court entered an Order (ECF 10) granting the

Protester Defendants’ Motion to Extend Time to File an Answer the Complaint and

setting the following deadlines and briefing schedule dates:

      1.    Plaintiffs to file their First Amended Complaint by January 11, 2020;

      2.    Defendants to file first responsive pleadings by March 10, 2020;

      3.    Plaintiffs to file responses by April 30, 2020;

      4.    Defendants to file replies by May 21, 2020.

      In accordance with ECF 10, Plaintiffs filed their First Amended Complaint on

January 10, 2020. The City Defendants filed their Motion to Dismiss (ECF 32) on

March 10, 2020, and pursuant to a Stipulated Order (ECF 33), the Protester

Defendants filed their Motion to Dismiss (ECF 38) on March 18, 2020 which was

corrected on March 27, 2020 (ECF 45) following entry of an Order Declining to

Exercise Supplemental Jurisdiction Over Plaintiffs’ State Law Claims and

Dismissing, Without Prejudice, Counts XIV to XXIII of the First Amended

Complaint (ECF 41).




                                         2
Case 2:19-cv-13726-VAR-MJH ECF No. 47 filed 04/27/20          PageID.1152   Page 3 of 4




      In the midst of the foregoing, on March 10, 2020, Governor Gretchen

Whitmer issued Executive Order 2020-4 declaring a state of emergency in Michigan,

and on March 23, 2020, to combat the spread of COVID-19 in Michigan, Governor

Whitmer issued Emergency Executive Order 2020-21 entitled, Temporary

requirement to suspend activities that are not necessary to sustain or protect life

which requires all individuals to temporarily remain home and that all businesses

suspend all in-person work that is not necessary to sustain or is commonly referred

to as the Stay Home, Stay Safe Order, which was extended through April 30, 2020

by Executive Order 2020-42.

      The coronavirus pandemic has greatly impacted the ability to engage in

normal personal and business activities, including the Court, the parties to this

matter, and their respective attorneys, and even if the Stay Home, Stay Safe Order is

lifted, activities will not return to normal for some time.

      Because of the impacts of COVID-19 and the Stay Home, Stay Safe Order,

the parties and their attorneys agree they would all benefit from additional time to

prepare and file their respective briefs relating to the pending Motions to Dismiss,

and the parties stipulate and agree to extend the briefing schedule dates for the

pending City Defendants’ and Protester Defendants’ Motions to Dismiss (ECF 32

and 45) as follows: a) Plaintiffs to file Response Briefs on or before June 1, 2020;

b) Defendants to file Reply Briefs on or before June 22, 2020.



                                           3
Case 2:19-cv-13726-VAR-MJH ECF No. 47 filed 04/27/20        PageID.1153     Page 4 of 4




      The Court being otherwise fully advised in the premises.

      IT IS HEREBY ORDERED that the briefing schedule dates for the pending

Motions to Dismiss (ECF 32 and 45) are amended as follows:

       i.   Plaintiffs to file Response Briefs on or before June 1, 2020;

      ii.   Defendants to file Reply Briefs on or before June 22, 2020.

      IT IS FURTHER ORDERED that the remaining briefing schedule dates in

ECF 10 are stricken.


                                               s/ Victoria A. Roberts
                                               Victoria A. Roberts,
                                               U.S. District Court Judge
Dated: 4/27/2020


Stipulated and agreed as to form and content:


 /s/Marc M. Susselman (with
 permission)                                 /s/Timothy S. Wilhelm
 Marc M. Susselman (P29481)                  Timothy S. Wilhelm (P67675)
 Attorney for Plaintiff                      Attorney for City Defendants


 /s/Ziporah Reich (with permission)          /s/Cynthia Heenan (with permission)
 Ziporah Reich (3979639)                     Cynthia Heenan (P53664)
 Co-Counsel for Plaintiffs                   Attorney for Protester Defendants


                                             /s/ John A. Shea (with permission)
                                             John A. Shea (P37634)
                                             Attorney for Protester Defendants

Dated: April 20, 2020

                                         4
